Citation Nr: 0513026	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for a low back condition (which the RO characterized as 
degenerative intervertebral disk disease with radicular 
irritation).  The veteran has perfected a timely appeal.

In August 2003, the veteran submitted a statement which is 
construed as a claim of entitlement to service connection for 
depression, including as secondary to a service-connected low 
back condition.  As this issue has not been adjudicated, it 
is referred back to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA spine examination occurred in 
May 2002.  The veteran and his service representative contend 
that his service-connected low back condition has worsened 
since this examination.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The April 2002 examination report notes the ranges of motion 
in the back, but does not report whether there was additional 
limitation due to weakened movement, excess fatigability, or 
incoordination.

VA is required to inform claimants of the evidence needed to 
substantiate their claims.  38 U.S.C.A. § 5103(a) (West 
2002).  The failure to provide this notice is generally 
prejudicial to a claimant.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App., April 14, 2005).  During the course of 
this appeal VA adopted new criteria for evaluating back 
disabilities.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  The 
veteran has not been advised of the General Formula, or of 
footnotes following the General Formula.  Thus, the veteran 
has not been fully informed of what the evidence needed to 
show to substantiate the claim.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Tell the veteran what evidence is 
needed to substantiate the claim.

The evidence needed to substantiate the 
claim is that showing that his back 
disability meets the criteria set forth 
in the General Formula, notes following 
the General Formula, 38 C.F.R. § 4.71a; 
the Formula for Rating Intervertebral 
Disc Disease (provided in the statement 
of the case); and at 38 C.F.R. §§ 4.120-
4.124a, pertaining to rating neurologic 
disability (some of which were provided 
in the statement of the case).

2.  Afford the veteran a spine 
examination to determine the current 
orthopedic and neurologic manifestations 
of his service-connected low back 
disability.  The claims folder must be 
sent to the examiner for review.  

With regard to orthopedic disability, the 
examiner should note the ranges of 
thoracolumbar spine forward flexion, and 
note any additional limitation of motion 
due to weakened movement, excess 
fatigability, or incoordination.

The neurologic examiner should report 
whether the veteran has had any periods 
of doctor prescribed bed rest since 
September 16, 20002.

The neurologic examiner should also note 
any neurologic disability associated with 
the back disability.  In this regard the 
examiner should report the nerves 
affected by the service connected back 
disability.  For each such nerve, the 
examiner should express an opinion as to 
whether there is complete paralysis; 
partial paralysis; neuritis, or 
neuralgia.  For each nerve affected by 
partial paralysis, neuritis or neuralgia, 
the examiner should express an opinion as 
to the severity of the disability.

3.  After ensuring that the examination 
report contains the above requested 
findings and opinions, re-adjudicate the 
claim on appeal.  If the benefit sought 
is not fully granted, issue a 
supplemental statement of the case, 
including the General Rating Formula for 
Diseases and Injuries of the Back with 
footnotes, before returning the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


